Exhibit 10.3
THIS NOTE AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
TERMS OF THE SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT OF EVEN DATE
HEREWITH BETWEEN THE AGENT OF THE PAYEE AND SAND HILL FINANCE, LLC.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
AXS-ONE INC.
SERIES E 6% SECURED CONVERTIBLE PROMISSORY NOTE

     
U.S. $______________
  Rutherford, NJ
No.: PN-2008-E-____
  October 30, 2008

          FOR VALUE RECEIVED, the undersigned, AXS-ONE INC., a Delaware
corporation (the “Company”), hereby promises to pay to the order of
__________________ or any future holder of this promissory note (the “Payee”),
at the principal office of the Payee set forth herein, or at such other place as
the holder may designate in writing to the Company, the principal sum of
[Amount] (U.S. $________), or such other amount as may be outstanding hereunder
(the “Principal Amount”), together with all accrued but unpaid interest, in such
coin or currency of the United States of America as at the time shall be legal
tender for the payment of public and private debts and in immediately available
funds, as provided in this promissory note (the “Note”).
     This Note is one of a duly authorized issue of Series E 6% Secured
Convertible Promissory Notes of the Company, in aggregate principal amount of
One Million One Hundred Thousand Dollars ($1,100,000) (collectively, the
“Promissory Notes”) issued pursuant to the Convertible Note and Warrant Purchase
Agreement dated as of October 30, 2008 (the “Purchase Agreement”; capitalized
terms used herein without definition shall have the meanings assigned in the
Purchase Agreement). The Promissory Notes rank pari passu in priority of payment
and in all other respects with one another, as well as with (i) all of the
Series A 6% Secured Convertible Promissory Notes and the Series B 6% Secured
Convertible Promissory Notes sold and issued by the Company for the aggregate
amount of $5,000,000 on May 29, 2007, pursuant to a Convertible Note and Warrant
Purchase Agreement (the “May 2007 Notes”), (ii) all of the

 



--------------------------------------------------------------------------------



 



Series C 6% Secured Convertible Promissory Notes sold and issued by the Company
for the aggregate amount of $3,750,000 on November 16, 2008, pursuant to a
Convertible Note and Warrant Purchase Agreement (the “November 2007 Notes”) and
(iii) all of the Series D 6% Secured Convertible Promissory Notes sold and
issued by the Company for the aggregate amount of $2,100,000 on July 24, 2008,
pursuant to a Convertible Note and Warrant Purchase Agreement (the “July 2008
Notes”).
     No payment, including any prepayment, shall be made hereunder unless
payment, including any prepayment, is offered with respect to the other
Promissory Notes in an amount which bears the same ratio to the then unpaid
principal amount of such Promissory Notes as the payment made hereon bears to
the then unpaid principal amount under this Note.
          1. Principal and Interest Payments.
               (a) The Company shall repay in full the entire principal balance
then outstanding under this Note plus all accrued and unpaid interest on the
first to occur (the “Maturity Date”) of: (i) May 29, 2009; (ii) such time as
there occurs a Sale Transaction (as defined below) or (iii) the acceleration of
the obligations as contemplated by this Note.
     “Sale Transaction” shall mean (i) the sale or other disposition of all or
substantially all of the Company’s assets, or (ii) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such
transaction or series of transactions.
               (b) Interest on the outstanding principal balance of this Note
shall accrue at a rate of six percent (6.00%) per annum, compounded quarterly.
Interest on the outstanding principal balance of this Note shall be computed on
the basis of the actual number of days elapsed and a year of three hundred sixty
(360) days and shall be payable on the Maturity Date, upon earlier prepayment of
this Note or in the form of shares of common stock, par value $0.01 per share,
of the Company (the “Common Stock”) upon conversion of this Note as set forth in
Section 8 below. Furthermore, upon the occurrence and during the continuance of
an Event of Default, then to the extent permitted by law, the Company will pay
interest to the Payee, payable on demand, on the outstanding principal balance
of this Note from the date of the Event of Default until cure thereof or payment
in full, at a per annum rate equal to the lower of (i) five percent (5%) above
the rate charged or then eligible to be charged by Sand Hill Finance, LLC or any
other senior lender to the Company, or (ii) the maximum rate permitted by law,
in either case compounded quarterly.

2



--------------------------------------------------------------------------------



 



               (c) The Company may not prepay the outstanding principal amount
of this Note or the interest thereon prior to the Maturity Date (a “Prepayment”)
without the written consent of the Payee, unless the Company shall provide at
least thirty (30) days prior written notice of the date on which the Company
intends to make such Prepayment (a “Prepayment Notice”). Any partial Prepayment
shall be applied first to accrued but unpaid interest and second to unpaid
principal. Nothing in this Section 1(c) shall limit the right of the Payee to
convert this Note into Common Stock at any time after receipt of the Prepayment
Notice and prior to the time at which such Prepayment is made.
          2. Non-Business Days. Whenever any payment to be made shall be due on
a non-Business Day, such payment may be due on the next succeeding Business Day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
          3. Security. This Note is secured pursuant to the terms of a Security
Agreement dated as of May 29, 2007 between the Company and the other parties set
forth therein as amended pursuant to a Security Agreement Amendment dated as of
November 16, 2007, a Second Security Agreement Amendment dated as of July 24,
2008 and a Third Security Agreement Amendment dated as of October 30, 2008
between the Company and the holders of the Promissory Notes (such Security
Agreement, as amended, the “Security Agreement”) by a security interest in the
Collateral (as such term is defined in the Security Agreement), which security
interest will rank pari passu with the security interests granted in connection
with the May 2007 Notes, the November 2007 Notes and the July 2008 Notes. This
Note is subject to the provisions of the Security Agreement.
          4. Subordination of Future Debt; Payment of Dividends. Except as
provided in the Transaction Documents, any debt incurred after the date hereof
to any creditor shall be subordinated to the indebtedness evidenced by this
Note. The Company shall not declare or pay any dividend or distribution with
respect to any preferred stock or Common Stock of the Company other than a pro
rata dividend with respect to the Common Stock payable solely in shares of
Common Stock.
          5. Representations and Warranties of the Company. The Company
represents and warrants to the Payee as follows:
               (a) The Company has been duly incorporated and is validly
existing and in good standing under the laws of the state of Delaware, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted.
               (b) This Note has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Note and to
perform its obligations hereunder.

3



--------------------------------------------------------------------------------



 



          6. Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:
               (a) the Company shall fail to pay the principal or any accrued
interest hereunder, or under any other Note, the May 2007 Notes, the
November 2007 Notes or the July 2008 Notes after the date such payment shall
become due and payable hereunder or thereunder; or
               (b) if default shall be made in the performance or observance of
any representation, warranty, covenant, or agreement contained in this Note, in
the Security Agreement, in the Purchase Agreement, in the Investor Rights
Agreement, in any other Note, in any May 2007 Note, in any November 2007 Note,
in any July 2008 Note, or in any other agreement between the Company and the
Payee relating to indebtedness of the Company to the Payee or any of its
affiliates for borrowed money and such default shall have continued for a period
of five (5) days after Company’s receipt of written notice of such default
(unless such default is on account of failure to give a required notice, in
which event such 5 day cure period shall commence with the date of such
default); or
               (c) the Company shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (the “Bankruptcy Code”) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic), or (vi) take any action under the laws
of any jurisdiction (foreign or domestic) analogous to any of the foregoing; or
               (d) a proceeding or case shall be commenced in respect of the
Company or any of its subsidiaries without its application or consent, in any
court of competent jurisdiction, seeking (i) the liquidation, reorganization,
moratorium, dissolution, winding up, or composition or readjustment of its
debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of it or of all or any substantial part of its assets or (iii) similar
relief in respect of it under any law providing for the relief of debtors, and
such proceeding or case described in clause (i), (ii) or (iii) shall continue
undismissed, or unstayed and in effect, for a period of thirty (30) consecutive
days or any order for relief shall be entered in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic) against the Company or any of its subsidiaries or action under the
laws of any jurisdiction (foreign or domestic) analogous to any of the foregoing
shall be taken with respect to the Company or any of its subsidiaries and shall
continue undismissed, or unstayed and in effect for a period of ninety
(90) consecutive days.
          7. Remedies Upon an Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Payee of this Note may at any time at
its option, declare the

4



--------------------------------------------------------------------------------



 



entire unpaid principal balance of this Note, together with all interest accrued
hereon, due and payable, and thereupon, the same shall be accelerated and so due
and payable; provided, however, that upon the occurrence of an Event of Default
described in (i) Sections 6(c) and (d), without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Company, the outstanding principal balance and accrued interest hereunder
shall be automatically due and payable, and (ii) Sections 6(a) and (b) the Payee
may exercise or otherwise enforce any one or more of the Payee’s rights, powers,
privileges, remedies and interests under this Note or applicable law. No course
of delay on the part of the Payee shall operate as a waiver thereof or otherwise
prejudice the right of the Payee. No remedy conferred hereby shall be exclusive
of any other remedy referred to herein or now or hereafter available at law, in
equity, by statute or otherwise.
          8. Conversion.
          (a) General. The holder of this Note shall have the right at any time,
at such holder’s option, to convert all or any lesser portion of the Principal
Amount plus accrued and unpaid interest thereon into such number of fully paid
and non-assessable shares of Common Stock as is determined by dividing (i) the
portion of the Principal Amount to be converted plus accrued and unpaid interest
thereon by (ii) the Conversion Rate (as defined below) then in effect for this
Note. The initial conversion rate shall be $1.00, such rate to be subject to
adjustment in accordance with the provisions of this Section 8. Such conversion
rate in effect from time to time, as adjusted pursuant to this Section 8, is
referred to herein as a “Conversion Rate.” All of the remaining provisions of
this Section 8 shall apply separately to each Conversion Rate in effect from
time to time with respect to this Note.
          (b) Mechanics of Conversion.
          (i) Such right of conversion shall be exercised by the Payee by
delivering to the Company a conversion notice in the form attached hereto as
Exhibit A (the “Conversion Notice”), appropriately completed and duly signed,
and by surrender not later than two (2) Business Days thereafter of this Note.
The Conversion Notice shall also contain a statement of the name or names (with
addresses and tax identification or social security numbers) in which the
certificate or certificates for Common Stock shall be issued, if other than the
name in which this Note is registered. Promptly after the receipt of the
Conversion Notice, the Company shall issue and deliver, or cause to be
delivered, to the Payee or such Payee’s nominee, a certificate or certificates
for the number of shares of Common Stock issuable upon such conversion. Such
conversion shall be deemed to have been effected as of the close of business on
the date of receipt by the Company of the Conversion Notice (the “Conversion
Date”), and the person or persons entitled to receive the shares of Common Stock
issuable upon conversion shall be treated for all purposes as the holder or
holders of record of such shares of Common Stock as of the close of business on
the Conversion Date. If the Payee has not converted the entire amount of this
Note pursuant to the Conversion Notice, then the Company shall execute and
deliver to the Payee a new Note instrument identical in terms to this Note, but
with a principal amount reflecting the unconverted portion of this Note. The new
Note instrument shall be delivered subject to the same timing terms as the
certificates for the Common Stock.

5



--------------------------------------------------------------------------------



 



          (ii) The Company shall effect such issuance of Common Stock within
three (3) trading days following the Conversion Date and shall transmit the
certificates by messenger or reputable overnight delivery service to reach the
address designated by such holder within three (3) trading days after the
receipt by the Company of such Conversion Notice. Provided that the holder
complies with all of the provisions of this Note relating to the conversion
hereof, if certificates evidencing the Common Stock are not received by the
holder (through no fault or negligence of the holder) within five (5) Business
Days following the Conversion Date, then the holder will be entitled to revoke
and withdraw its Conversion Notice, in whole or in part, at any time prior to
its receipt of those certificates.
          (d) Fractional Shares. The Company shall not be required to issue a
fractional share of Common Stock upon conversion of this Note. As to any
fraction of a share which the holder of this Note would otherwise be entitled to
acquire upon such conversion, the Company shall pay an amount in cash equal to
the Current Market Price (as defined below) per share of Common Stock on the
date of conversion, multiplied by such fraction.
     “Current Market Price” means, in respect of any share of Common Stock on
any date herein specified:
     (1) if there shall not then be a public market for the Common Stock, the
higher of (a) the book value per share of Common Stock at such date, and (b) the
fair market value per share of Common Stock as determined in good faith by the
Board, or
     (2) if there shall then be a public market for the Common Stock, the
average of the daily market prices for the 20 consecutive trading days
immediately before such date. The daily market price for each such trading day
shall be (i) the closing bid price on such day on the principal stock exchange
(including Nasdaq) on which such Common Stock is then listed or admitted to
trading, or quoted, as applicable, (ii) if no sale takes place on such day on
any such exchange, the last reported closing bid price on such day as officially
quoted on any such exchange (including Nasdaq), (iii) if the Common Stock is not
then listed or admitted to trading on any stock exchange, the last reported
closing bid price on such day in the over-the-counter market, as furnished by
the National Association of Securities Dealers Automatic Quotation System or the
Pink Sheets LLC, (iv) if neither such corporation at the time is engaged in the
business of reporting such prices, as furnished by any similar firm then engaged
in such business, or (v) if there is no such firm, as furnished by any member of
the National Association of Securities Dealers, Inc. (the “NASD”) selected
mutually by holders of a majority in interest of the Promissory Notes and the
Company or, if they cannot agree upon such selection, as selected by two such
members of the NASD, one of which shall be selected by holders of a majority in
interest of the Promissory Notes and one of which shall be selected by the
Company (as applicable, the “Daily Market Price”).
          (e) Stock Dividends, Subdivisions and Combinations. If at any time
while

6



--------------------------------------------------------------------------------



 



this Note is outstanding, the Company shall:
          (i) cause the holders of its Common Stock to be entitled to receive a
dividend payable in, or other distribution of, additional shares of Common
Stock,
          (ii) subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or
          (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,
then in each such case the Conversion Rate shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
Section 8(e) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clauses (ii) or (iii) of this Section 8(e) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that a Conversion Rate is calculated hereunder, then the
calculation of such Conversion Rate shall be adjusted appropriately to reflect
such event.
          (f) Certain Other Distributions. If at any time while this Note is
outstanding the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive any dividend or other distribution
of:
          (i) cash,
          (ii) any evidences of its indebtedness, any shares of stock of any
class or any other securities or property or assets of any nature whatsoever
(other than cash or additional shares of Common Stock as provided in Section
8(e) hereof), or
          (iii) any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property or assets of any nature whatsoever (in each case set
forth in subparagraphs 8(f)(i), 8(f)(ii) and 8(f)(iii) hereof, the “Distributed
Property”),
then upon any conversion of this Note that occurs after such record date, the
holder of this Note shall be entitled to receive, in addition to the Conversion
Shares, the Distributed Property that such holder would have been entitled to
receive in respect of such number of Conversion Shares had the holder been the
record holder of such Conversion Shares as of such record date. Such
distribution shall be made whenever any such conversion is made. In the event
that the Distributed Property consists of property other than cash, then the
fair value of such Distributed Property shall be as determined in good faith by
the Board and set forth in reasonable detail in a written valuation report (the
“Valuation Report”) prepared by the Board. The Company shall

7



--------------------------------------------------------------------------------



 



give written notice of such determination and a copy of the Valuation Report to
the holder of this Note, and if the holder objects to such determination within
twenty (20) Business Days following the date such notice is given, the Company
shall submit such valuation to an investment banking firm of recognized national
standing selected by the holder of this Note and acceptable to the Company in
its reasonable discretion, whose opinion shall be binding upon the Company and
the holder of this Note. A reclassification of the Common Stock (other than a
change in par value, or from par value to no par value or from no par value to
par value) into shares of Common Stock and shares of any other class of stock
shall be deemed a distribution by the Company to the holders of its Common Stock
of such shares of such other class of stock within the meaning of this Section
8(f) and, if the outstanding shares of Common Stock shall be changed into a
larger or smaller number of shares of Common Stock as a part of such
reclassification, such change shall be deemed a subdivision or combination, as
the case may be, of the outstanding shares of Common Stock within the meaning of
Section 8(e).
          (g) Common Stock Reserved. The Company shall at all times reserve and
keep available for issuance upon the conversion of the Promissory Notes, such
number of its authorized but unissued shares of Common Stock as shall from time
to time be issuable upon the conversion of all Promissory Notes at the time
outstanding.
          9. Other Provisions Applicable to Adjustments. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock into which this Note is convertible and the current
Conversion Rate provided for in Section 8:
          (a) When Adjustments to Be Made. The adjustments required by Section 8
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment to the Conversion Rate that
would otherwise be required may be postponed (except in the case of a
subdivision or combination of shares of the Common Stock, as provided for in
Section 8(e)) up to, but not beyond the Conversion Date if such adjustment
either by itself or with other adjustments not previously made adds or subtracts
less than 1% of the shares of Common Stock into which this Note is convertible
immediately prior to the making of such adjustment. Any adjustment representing
a change of less than such minimum amount (except as aforesaid) which is
postponed shall be carried forward and made as soon as such adjustment, together
with other adjustments required by Section 8 and not previously made, would
result in a minimum adjustment or on the Conversion Date. For the purpose of any
adjustment, any specified event shall be deemed to have occurred at the close of
business on the date of its occurrence.
          (b) Fractional Interests. In computing adjustments under Section 8,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.
          (c) When Adjustment Not Required. If the Company undertakes a
transaction contemplated under Section 8(f) and as a result takes a record of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights or other benefits
contemplated under Section 8(f) and shall, thereafter and before the
distribution to stockholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights or other benefits
contemplated under Section 8(f),

8



--------------------------------------------------------------------------------



 



then thereafter no adjustment shall be required by reason of the taking of such
record and any such adjustment previously made in respect thereof shall be
rescinded and annulled.
          (d) Escrow of Stock. If after any property becomes distributable
pursuant to Section 8 by reason of the taking of any record of the holders of
Common Stock, but prior to the occurrence of the event for which such record is
taken, a holder of this Note converts this Note during such period, the holder
of this Note shall continue to be entitled to receive any shares of Common Stock
issuable upon conversion under Section 8 by reason of such adjustment (as if
this Note were not yet converted) and such shares or other property shall be
held in escrow for the holder of this Note by the Company to be issued to holder
of this Note upon and to the extent that the event actually takes place.
Notwithstanding any other provision to the contrary herein, if the event for
which such record was taken fails to occur or is rescinded, then such escrowed
shares shall be canceled by the Company and escrowed property returned to the
Company.
          10. Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Payee with respect to the loss, theft or
destruction of this Note (or any replacement hereof), and, if requested by the
Company, an indemnity bond customary in the industry, or, in the case of a
mutilation of this Note, upon surrender and cancellation of such Note, the
Company shall issue a new Note, of like tenor and amount, in lieu of such lost,
stolen, destroyed or mutilated Note.
          11. Parties in Interest, Transferability. This Note shall be binding
upon the Company and its successors and permitted assigns and the terms hereof
shall inure to the benefit of the Payee and its successors and assigns. This
Note may be transferred or sold, subject to the provisions of Section 19 of this
Note, or pledged, hypothecated or otherwise granted as security by the Payee.
          12. Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Payee.
          13. Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a Business Day during normal
business hours where such notice is to be received), or the first Business Day
following such delivery (if delivered other than on a Business Day during normal
business hours where such notice is to be received) or (b) on the second
Business Day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The Company will give written notice to the Payee
at least twenty (20) days prior to the date on which dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to the
Payee prior to such information being made known to the public. Notices to the
Payee shall be made to the address set forth in the Purchase Agreement. Notices
to the Company shall be made to the following:

     
Address of the Company:
  AXS-One Inc.
 
  301 Route 17 North

9



--------------------------------------------------------------------------------



 



     
 
  Rutherford, New Jersey 07070
 
  Attention: Chief Financial Officer
 
  Facsimile No.: (201) 935-5230
 
   
with a copy to:
  Wiggin and Dana LLP
 
  400 Atlantic Street
 
  Stamford, Connecticut 06901
 
  Attention: Michael Grundei
 
  Facsimile No.: (203) 363-7676

          14. Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.
          15. Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
          16. Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Payee’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments and the like (and the computation thereof) shall
be the amounts to be received by the Payee and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to such equitable relief, including but not limited to an
injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.
          17. Failure or Indulgence Not Waiver. No failure or delay on the part
of the Payee in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
          18. Enforcement Expenses. The Company agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

10



--------------------------------------------------------------------------------



 



          19. Compliance with Securities Laws. The Payee of this Note
acknowledges that this Note is being acquired solely for the Payee’s own account
and not as a nominee for any other party, and for investment, and that the Payee
shall not offer, sell or otherwise dispose of this Note other than in compliance
with the laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with
legends, as applicable, in substantially the following form:
“THIS NOTE AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
TERMS OF THE SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT OF EVEN DATE
HEREWITH BETWEEN THE AGENT OF THE PAYEE AND SAND HILL FINANCE, LLC.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
          20. Severability. The provisions of this Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
          21. Consent to Jurisdiction. Each of the Company and the Payee
(i) hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 13
hereof and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing in this Section 21 shall affect or limit
any right to serve process in any other manner permitted by law.

11



--------------------------------------------------------------------------------



 



          22. Company Waivers.
               (a) Except as otherwise specifically provided herein, the Company
and all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Company liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.
               (b) No delay or omission on the part of the Payee in exercising
its rights under this Note, or course of conduct relating hereto, shall operate
as a waiver of such rights or any other right of the Payee, nor shall any waiver
by the Payee of any such right or rights on any one occasion be deemed a waiver
of the same right or rights on any future occasion.
               (c) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS
NOTE IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY
APPLICABLE LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO
ANY PREJUDGMENT REMEDY WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE
TO USE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has executed and delivered this
Promissory Note as of the date first written above.

            AXS-ONE INC.
      By:           Name:           Title:        

13



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CONVERSION NOTICE
(To be executed by the registered holder in order to convert the Note)
The undersigned hereby irrevocably elects to convert the Series E 6% Secured
Convertible Promissory Note (the “Note”) of AXS-One Inc., a Delaware corporation
(the “Company”), due May 29, 2009 held by the undersigned into shares of Common
Stock, according to the terms and conditions of the Note and the conditions
hereof, as of the date written below. The undersigned hereby requests that
certificates for the shares of Common Stock to be issued to the undersigned
pursuant to this Conversion Notice be issued in the name of, and delivered to,
the undersigned or its designee as indicated below. If the shares of Common
Stock are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto. A copy of
the Note being converted is attached hereto (and the original Note shall be
transmitted to the Company pursuant to the terms thereof). All capitalized terms
used in this Conversion Notice, but not otherwise defined herein shall have the
meanings assigned in the Note.
 
Date of Conversion (Date of Notice)
 
Principal Amount of Note to be Converted
 
Principal Amount of Note not to be Converted (Principal Amount Remaining after
Conversion)
 
Amount of accumulated and unpaid interest on principal amount of Note to be
Converted
 
Number of shares of Common Stock to be Issued (including conversion of accrued
but unpaid interest on Notes to be Converted)
 
Applicable Conversion Value

      Conversion Information: [NAME OF HOLDER]
 
     
 
   
Address of Holder:
     
 
   
 
  Issue Common Stock to (if different than above):

 



--------------------------------------------------------------------------------



 



Name: ______________________________
Address: ___________________________
_____________________________
Tax ID #: ______________________

                Name of Holder                     By:           Name:          
Title:        

15